Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11, 13-15, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an imaging decoding method comprising: acquiring from a bitstream transform coefficients of a target block; calculating residuals for the target block based on non-separable transform of the transform coefficients; generating a reconstructed picture from the residual and the predicted samples of the target block; wherein the non-separable transform is carried out based on a modified transform matrix, which consists of a modified basis vector; wherein the modified basis vector consists of less than N elements, where N is the number transform coefficients in a region of the target block where non-separable transformed is carried out; and wherein the region is an 8x8 top-left target region and N is equal to 64.
The reference of Zhao et al. (US PGPub 2017/0094314 A1) teach an image decoding method which derives residual samples of a target block based on non-separable transform coefficients and reconstructs the picture from the residual and prediction samples, wherein the transformation is done by a transform matrix with a basis vector. Although, the reference teaches a target region of 8x8 size on the top-left, however, the reference does not explicitly teach a modified transform matrix on the basis of a modified basis vector, wherein the modified basis vector consists of less than N elements, where N is equal to 64. The reference of Lim et al. (US PGPub 2019/0215516 A1), in the same field of endeavor, teach a decoding method with Zhao et al. (US PGPub 2016/0219290 A1), teach a decoding method with transform matrix and basis vector, but it fails to teach a modified transform matrix on the basis of a modified basis vector, wherein the modified basis vector consists of less than N elements, where N is equal to 64. As a result, Zhao et al. alone or in combination with Lim et al. and Zhao et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 11, which is an encoding method claim of the corresponding decoding method claim 1, independent claim 17, which is a CRM claim of the corresponding decoding method claim 1, and independent claim 18, which is a transmission method claim of the corresponding decoding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485